Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 7, 11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lee US Pub. No. 20190108092.
	As per claims 1, 3, 11, 13, 16, and 18, Fig. 4 of Lee are directed to a memory system comprising: a memory device comprising a plurality of memory cells (120, Fig. 1); and a memory controller (110, Fig. 1) configured to control the memory device, wherein the memory controller is further configured to perform soft-decision decoding (par. 81) for data read from some of the plurality of memory cells based on a first optimum read voltage (IR4, par. 79) of one or more optimum read voltages (R1-R3,Fig. 3), based on reliability values (IRLV, -3 to 3) of one or more first threshold voltage sections (S1-S4) and one 
	As per claims 7, 15 and 20, paragraph 110 and Fig. 4 of Lee disclose wherein, in the case where at least one optimum read voltage lower than the first optimum read voltage and at least one optimum read voltage higher than the first optimum read voltage exist among the one or more optimum read voltages, the memory controller determines the size of the first threshold voltage sections and the size of the second threshold voltage sections, by comparing an offset between the first optimum read voltage and a third optimum read voltage which is a highest of optimum read voltages lower than the first optimum read voltage and comparing an offset between the first optimum read voltage and a fourth optimum read voltage which is a lowest of optimum read voltages higher than the first optimum read voltage.
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of performance of soft-decision decoding.
	Allowable Subject matter
7.	Claims 2, 4-6, 8-10, 12, 14, 17,  and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:

9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827